SECOND DIVISION
                          MILLER, P. J.,
       ANDREWS, J., and SENIOR APPELLATE JUDGE BEASLEY

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       May 16, 2018




In the Court of Appeals of Georgia
 A18A0564. GATEWAY FINANCIAL SERVICES, LLC v. DB-021
     NORRILS.

      BEASLEY, Senior Appellate Judge.

      Gateway Financial Services, LLC appeals from an order of the State Court of

Fulton County domesticating, but staying enforcement of, an Illinois judgment

against Lavonne Norrils because the trial court concluded the Illinois judgment is

time-barred under Georgia law.1 If the trial court erred in “misread[ing] the date of

rendition of the [Illinois] judgment,” such factual error was induced by Gateway.

Moreover, Gateway raises this issue for the first time on appeal, rather than in the trial

court, where it had to be first preserved. Therefore, we affirm.




      1
       Although notice was sent as required by OCGA § 9-12-133, Norrils did not
respond to Gateway’s filing in the trial court or file an appellee’s brief in this Court.
      The record reveals that Gateway obtained a judgment for $11,589.02 against

Norrils in the Circuit Court of Cook County, Illinois. In filing its notice of

enforcement of a foreign judgment, Gateway included a photocopy of the Illinois

judgment and in its complaint twice alleged that the date of the judgment was

September 11, 2000. In addition, a proposed order domesticating the Illinois

judgment identified the date of the original judgment as September 11, 2000. Norrils

did not respond. In its order domesticating the foreign judgment, the trial court found

that “[t]he judgment here at issue was rendered and filed in Illinois on September 11,

2000.”2 As a result, the trial court concluded that the judgment was “time-barred

under the law of this State and unenforceable.” See OCGA §§ 9-12-60, 9-12-61.

Accordingly, the trial court ordered “that the final judgment against Norrils shall be

given full force and effect as if entered in this State. However, any and all

enforcement of the judgment in this State is hereby STAYED.” (Emphasis in




      2
        It is unclear, because of where the date is stamped on the judgment, whether
the year of the judgment was 2000, as contended by Gateway and as found by the trial
court below, or 2008, as now raised by Gateway for the first time on appeal. It could
very well be found as fact that it is 2008, as the form on which the judgment is
entered is apparently dated “1/21/04.”

                                          2
original.) The court further noted that the matter was “concluded” and the clerk was

directed to “close this case.” This appeal followed.

      In its sole enumeration of error, Gateway asserts that the trial court erred in

staying enforcement of the foreign judgment sua sponte “and holding the judgment

to be dormant.”

      (a) Gateway contends that the trial court erred by entering its order sua sponte,

but fails to support this contention with citation of authority or argument in its brief

to this Court. We therefore deem it abandoned and will not consider it. See Jenkins

v. Buice, 231 Ga. App. 843, 845 (1) (499 SE2d 734) (1998); Court of Appeals Rule

25 (c) (2).

      (b) Gateway argues on appeal that the foreign judgment is not dormant because

it was entered in 2008, not 2000 as it represented to the trial court. While it is correct




                                            3
that a 2008 judgment would not be dormant,3 this Court will not correct an error

induced by an appellant’s own conduct.

      The notice of enforcement filed by Gateway in the trial court stated that the

date of the Illinois judgment was September 11, 2000. A proposed order

domesticating the judgment likewise identified the date of the original judgment as

September 11, 2000. Norrils did not respond to Gateway’s filing, and the trial court

found that the Illinois judgment was entered on September 11, 2000. Now, in this

Court, Gateway contends for the first time on appeal that the “record reflects that

[Gateway] filed a judgment entered in Illinois dated September 11, 2008” and that

“[t]he Trial Court misread the date of rendition of the judgment as being 2000 rather

than 2008.” However, other than the date at the top of the form, noted in footnote 2,

there is no evidence to support Gateway’s current argument that the Illinois judgment

      3
        OCGA § 9-12-60 provides that “[a] judgment shall become dormant and shall
not be enforced . . . [w]hen seven years shall elapse after the rendition of the
judgment before execution is issued thereon. . . .” Furthermore, “[w]hen any judgment
obtained in any court becomes dormant, the same may be renewed or revived by an
action or by scire facias, at the option of the holder of the judgment, within three
years from the time it becomes dormant.” OCGA § 9-12-61. “OCGA §§ 9-12-60 (a)
and 9-12-61 thus operate in tandem as a ten-year statute of limitation for the
enforcement of Georgia judgments.” Corzo Trucking Corp. v. West, 281 Ga. App.
361, 362-363 (636 SE2d 39) (2006). Finally, this “ten-year limitation period begins
to run when the foreign judgment is rendered.” Auto. Credit Corp. v. White, 344 Ga.
App. 321, 323 (___ SE2D ___) (2018).

                                         4
was originally entered in 2008. As to illegible documents, see Swanstrom v. Wells

Fargo Bank, 325 Ga. App. 743, 744 (2) (754 SE2d 786) (2014) (illegible copy of

contract “not entitled to evidentiary consideration”) (citation and punctuation

omitted).4

      As a result, any alleged error by the trial court concerning the date the Illinois

judgment was rendered was due to Gateway’s own statements. “A party will not be

heard to complain of error induced by his own conduct, nor to complain of errors

expressly invited by him.” (Citation and punctuation omitted.) Williamson v.

Strickland & Smith, Inc., 296 Ga. App. 1, 4 (1) (673 SE2d 858) (2009). See also

Carnett’s, Inc. v. Hammond, 279 Ga. 125, 130 (6) (610 SE2d 529) (2005) (“A party

cannot complain of [an] order . . . that his own conduct produced or aided in

causing.”) (citation, punctuation and footnote omitted). Nor did Gateway present any

additional evidence following the trial court’s order to demonstrate that the Illinois

judgment was entered on a different date. Accordingly, Gateway has failed to show

error in the record. See generally Kecskes v. City of Mt. Zion, 300 Ga. App. 348, 350

      4
        Gateway asserts in its brief that “the judgment was recertified on January 12,
2017,” but the record shows merely that a certified copy of the judgment was
obtained. Gateway makes no argument or showing that this purported recertification
somehow renewed or revived the dormant judgment pursuant to the procedures
outlined in OCGA § 9-12-60 (a).

                                          5
(1) (a) (685 SE2d 329) (2009) (“It is the duty of the party asserting error to show it

by the record; mere assertions of error in briefs cannot satisfy this duty.”) (Citation

and punctuation omitted).

      Judgment affirmed. Miller, P. J., and Andrews, J., concur.




                                          6